Citation Nr: 0724754	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-30 295 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
pulmonary sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from May 1971 to September 
1975.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2003 decision of the RO in St. Petersburg, 
Florida.  The RO later confirmed that decision in July 2004.

In his July 2004 substantive appeal (VA Form 9), the veteran 
requested a hearing at the RO before a Member of the Board 
(now called Veterans Law Judge (VLJ)).  He later indicated in 
August 2004 that he wanted a videoconference hearing, 
instead, and his hearing was scheduled for March 6, 2007.  
But he did not appear for it.  VA has since learned that he 
is incarcerated and, therefore, cannot attend a hearing - 
even if rescheduled, so there is no point in doing that.

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

As mentioned, the veteran is incarcerated.  Prior to learning 
of this, the RO tried to schedule him for a VA examination, 
apparently because of the length of time that had elapsed 
since his most recent VA respiratory examination to assess 
the severity of his pulmonary sarcoidosis.  See Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); VA 
O.G.C. Prec. Op. No. 11-95 (1995).  Obviously, since he was 
incarcerated at the time that scheduled VA examination was to 
take place, he failed to report for it.  But there is no 
indication the RO has made any effort to reasonably 
accommodate him by arranging for an examination to be 
conducted at his prison.



The duty to assist incarcerated veterans requires that VA 
tailor its assistance to meet the particular circumstances of 
confinement, as such individuals are entitled to the same 
care and consideration given to their fellow veterans.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  In Bolton v. 
Brown, 8 Vet. App. 185 (1995), the U. S. Court of Appeals for 
Veterans Claims (Court) addressed a similar situation in 
which the Board had remanded a case for a VA psychiatric 
examination.  Id., at 187.  The RO indicated the examination 
could not be conducted because of the veteran's incarceration 
and informed him that "since no current medical evidence is 
available, no change is warranted in the current evaluation 
of your [PTSD]."  Id. at 188.  The Court held that, because 
the record did not contain information concerning the RO's 
efforts to have an examination conducted at the correctional 
facility by a fee-based or VA physician, the unique 
circumstances of that case required a remand "to provide the 
Secretary with another opportunity to fulfill his statutory 
duty to assist this appellant in developing the facts of his 
claim."  Id. at 191.  Given the similar circumstances here, a 
remand is required as well.

There are, however, limitations to the purview of the holding 
in that case.  Of particular note, the Court also indicated 
that, notwithstanding the duty to assist, VA is not 
authorized by statute or regulation to subpoena the warden of 
a state correctional facility and direct the release of the 
veteran from that facility.  Id.  So having the veteran 
examined is really contingent on the actual feasibility of 
accommodating his situation and circumstances of confinement, 
bearing in mind an examination only may be possible if some 
sort of mutual arrangement can be made for an in-house 
evaluation.



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Attempt to have the veteran undergo 
examination of his pulmonary 
sarcoidosis at his correctional 
facility, either by a prison physician, 
a local physician on a fee-basis, or by 
a VA examiner who could travel to the 
correctional facility.  Document the 
attempts to arrange for this 
examination, including if the warden 
declines to make this accommodation 
(which, again, is solely within his/her 
discretion).

If, however, an examination at the 
correctional facility can be conducted, 
then the veteran's claims file should be 
made available to the examiner for a  
review of the veteran's pertinent 
medical history.  Regardless of who is 
designated to conduct the evaluation, 
provide him/her the applicable VA rating 
criteria.  The examiner should report 
all relevant complaints and examination 
findings to permit evaluation of the 
disability under these rating criteria.  

In order to properly evaluate the 
veteran's service-connected pulmonary 
sarcoidosis under 38 C.F.R. § 4.97, 
Diagnostic Code 6846 (2006), it is 
necessary to have a complete history and 
description of the medications he has 
been taking.  Also, it is necessary to 
consider any heart condition he may 
have, and obtain an opinion whether he 
experiences any cardiac involvement due 
to pulmonary sarcoidosis.  Because 
Diagnostic Code 6846 also allows rating 
active sarcoid lung disease or its 
residuals as chronic bronchitis under 
Diagnostic Code 6600, it is necessary to 
obtain a current pulmonary function test 
(PFT).  

2.  Then readjudicate the claim in light 
of the additional evidence submitted and 
otherwise obtained since the 
supplemental statement of the case 
(SSOC) in June 2005.  If the claim is 
not granted to the veteran's 
satisfaction, send him and his 
representative another SSOC and give 
them time to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



